     Case: 1:19-cv-06676 Document #: 75 Filed: 11/21/19 Page 1 of 6 PageID #:18410




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

GRUMPY CAT LIMITED,                                        )
                                                           )   Case No.: 19-cv-6676
               Plaintiff,                                  )
                                                           )
                                                           )    Judge: Steven C. Seeger
v.                                                         )
                                                           )
THE INDIVIDUALS, CORPORATIONS,                             )
LIMITED LIABILITY COMPANIES,                               )
PARTNERSHIPS AND UNINCORPORATED                            )
ASSOCIATIONS IDENTIFIED                                    )
ON SCHEDULE A HERETO,                                      )
                                                           )
               Defendants.                                 )



                      SEALED TEMPORARY RESTRAINING ORDER

        THIS CAUSE being before the Court on Plaintiff’s Motion for Entry of a Temporary

Restraining Order, Including a Temporary Injunction, a Temporary Transfer of the Defendant

Domain Names and a Temporary Asset Restraint against Defendants No. 236 “6.berta2”, No.

238 “abood.av”, No. 269 “Buy-Fast-Shop”, No. 278 “colombonach” and No. 470 “zero_sts”

(collectively, the "Defendants"), and this Court having heard the evidence before it hereby

GRANTS Plaintiff’s Motion in its entirety.

        This Court further finds that it has personal jurisdiction over the Defendants since the

Defendants directly target their business activities toward consumers in the United States,

including Illinois, offering to sell and ship products into this Judicial District. Specifically,

Defendants are reaching out to do business with Illinois residents by operating their commercial,

interactive Internet Stores through which Illinois residents can purchase products bearing

counterfeit versions of U.S. Trademark Registration Nos. 4,907,212, 5,516,378, 4,820,434,


                                               1
   Case: 1:19-cv-06676 Document #: 75 Filed: 11/21/19 Page 2 of 6 PageID #:18410




4,417,549, 4,672,289, 5,073,528, 4,527,097, 4,930,286 and 4,907,213 for the GRUMPY CAT

trademarks (referenced below).

       https://www.grumpycats.com/shop




       This Court also finds that issuing this Order pursuant to Rule 65(b) of the Federal Rules

of Civil Procedure is appropriate because Plaintiff has presented specific facts in the Declaration

of Bryan B. Bundesen and the Declaration of Michael A. Hierl and accompanying evidence

clearly showing that immediate and irreparable injury, loss, or damage will result to the movant.

Specifically, in the absence of an Order, Defendants could and likely would modify registration

data and content, change hosts, redirect traffic to other websites in their control, and move any




                                                2
   Case: 1:19-cv-06676 Document #: 75 Filed: 11/21/19 Page 3 of 6 PageID #:18410




assets from accounts in U.S.-based financial institutions, including PayPal accounts, to offshore

accounts. Accordingly, this Court orders that:

   1. Defendants, their affiliates, officers, agents, servants, employees, attorneys, confederates,

and all persons acting for, with, by, through, under or in active concert with them be temporarily

enjoined and restrained from:

        a. using Plaintiff’s GRUMPY CAT Trademarks or any reproductions,

            counterfeit copies or colorable imitations thereof in any manner in connection

            with the distribution, marketing, advertising, offering for sale, or sale of any

            products that are not a genuine GRUMPY CAT products or not authorized by

            Plaintiff to be sold in connection with Plaintiff’s GRUMPY CAT

            Trademarks;

       b.   passing off, inducing, or enabling others to sell or pass off any products as a

            genuine GRUMPY CAT products or any other products produced by

            Plaintiff, that is not Plaintiff’s or not produced under the authorization,

            control or supervision of Plaintiff and approved by Plaintiff for sale under

            Plaintiff’s GRUMPY CAT Trademarks;

       c.   committing any acts calculated to cause consumers to believe that Defendants'

            products are those sold under the authorization, control or supervision of

            Plaintiff, or are sponsored by, approved by, or otherwise connected with

            Plaintiff;

       d.   further infringing Plaintiff’s GRUMPY CAT Trademarks and damaging

            Plaintiff’s goodwill;

       e.   otherwise competing unfairly with Plaintiff in any manner;


                                                 3
   Case: 1:19-cv-06676 Document #: 75 Filed: 11/21/19 Page 4 of 6 PageID #:18410




       f.   shipping, delivering, holding for sale, transferring or otherwise moving,

            storing, distributing, returning, or otherwise disposing of, in any manner,

            products or inventory not manufactured by or for Plaintiff, nor authorized by

            Plaintiff to be sold or offered for sale, and which bear any of Plaintiff’s

            GRUMPY CAT Trademarks or any reproductions, counterfeit copies or

            colorable imitations thereof;

       g.   using, linking to, transferring, selling, exercising control over, or otherwise

            owning the Online Marketplace Accounts, the Defendant Domain Names, or

            any other domain name or online marketplace account that is being used to

            sell or is the means by which Defendants could continue to sell Counterfeit

            GRUMPY CAT products; and

       h.   operating and/or hosting websites at the Defendant Domain Names and any

            other domain names registered or operated by Defendants that are involved

            with the distribution, marketing, advertising, offering for sale, or sale of any

            product bearing Plaintiff’s GRUMPY CAT Trademarks and including

            artwork and any reproductions, counterfeit copies or colorable imitations

            thereof that is not a genuine GRUMPY CAT products or not authorized by

            Plaintiff to be sold in connection with Plaintiff’s GRUMPY CAT

            Trademarks.

       2.      The domain name registries for the Defendant Domain Names, including, but not

Limited to, VeriSign, Inc., Neustar, Inc., Afilias Limited, CentralNic, Nominet, and the Public

Interest Registry, within three (3) business days of receipt of this Order or prior to expiration of

this Order, whichever date shall occur first, shall, at Plaintiff’s choosing:


                                                   4
   Case: 1:19-cv-06676 Document #: 75 Filed: 11/21/19 Page 5 of 6 PageID #:18410




       a. unlock and change the registrar of record for the Defendant Domain Names to

              a registrar of Plaintiff’s selection until further ordered by this Court, and the

              domain name registrars shall take any steps necessary to transfer the

              Defendant Domain Names to a registrar of Plaintiff’s selection until further

              ordered by this Court; or

       b. disable the Defendant Domain Names and make them inactive and

              untransferable until further ordered by this Court.

       3.        Those in privity with Defendants and with actual notice of this Order, including

online marketplace eBay and PayPal, social media platforms, Facebook, YouTube, LinkedIn,

Twitter, Internet search engines such as Google, Bing and Yahoo, web hosts for the Defendant

Domain Names, and domain name registrars, shall within three (3) business days of receipt of

this Order:

       a. disable and cease providing services for accounts 6.berta2, abood.zv, Buy-

              Fast-Shop, colombonach and zero_sts through which Defendants engage in

              the sale of counterfeit and infringing goods using the GRUMPY CAT

              Trademarks;

       b. disable and cease displaying any advertisements used by or associated with

              Defendants in connection with the sale of counterfeit and infringing goods

              using the GRUMPY CAT Trademarks; and

       c. take all steps necessary to prevent links to the Defendants from displaying in

              search results, including, but not limited to, removing links to the Defendant

              Domain Names from any search index.

       5.        Defendants and any persons in active concert or participation with them who have

                                                    5
   Case: 1:19-cv-06676 Document #: 75 Filed: 11/21/19 Page 6 of 6 PageID #:18410




actual notice of this Order shall be temporarily restrained and enjoined from transferring or

disposing of any money or other of Defendants' assets until further ordered by this Court.

       6.      PayPal, Inc. ("PayPal") shall, within two (2) business days of receipt of this

Order, for Defendants' Online Marketplace Accounts or websites 6.berta2, abood.av, Buy-Fast-

Shop, colombonach and zero_sts:

       a. Locate all accounts and funds connected to and related to Defendants,

            Defendants' Online Marketplace Accounts or Defendants' websites, including,

            but not limited to, any PayPal accounts connected to and related to the accounts

            6.berta2, abood.zv, Buy-Fast-Shop, colombonach and zero_sts; and

        b. Restrain and enjoin such accounts or funds from transferring or disposing of

            any money or other of Defendants' assets until further ordered by this Court.


       This Temporary Restraining Order without notice is entered on November _____at ____

A.M. on ___, 2019, and shall remain in effect for fourteen (14) days.


                                      _____________________________________
                                      U.S. District Court Judge




                                                 6
